

116 HR 2193 IH: Students First Tax Deduction Act
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2193IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Ms. Wild (for herself, Ms. Hill of California, Ms. Norton, Mr. Rouda, Mr. Vargas, Ms. Haaland, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the deduction for qualified tuition
			 and related expenses.
	
 1.Short titleThis Act may be cited as the Students First Tax Deduction Act. 2.Deduction for qualified tuition and related expenses made permanent (a)In generalSection 222 of the Internal Revenue Code of 1986 is amended by striking subsection (e).
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 